This is an appeal from a judgment final upon a forfeited bail bond. The bond upon which the judgment was taken, among other things, recited: "The condition of the above obligation is this: that whereas, the above bounden H.S. Jones stands charged in the County Court of Cooke County, State of Texas, with the offense of 'pursuing an occupation taxable by law, without paying the tax, or license.' " This excerpt from the bond is copied, omitting the remainder, because it is upon this portion of the bond that the decision must rest. Jones was the principal in the bond, and Con. Mara and M.W. Pannell were his sureties. Motion was made to quash the bond for various reasons, one being that the bond does not recite an offense against the law. The principal was charged with pursuing the occupation of traveling and selling patent and other medicines, said occupation being taxed by law, without first obtaining a license for that purpose, etc. Article 308, Code of Criminal Procedure, in providing the requisites of bail bonds, prescribes, among other things: "(2) That it state the name of the offense with *Page 184 
which the defendant is charged. (3) That the offense with which the defendant is accused, be distinctly named in the bond, and that it appear therefrom that he is accused of some offense against the laws of the State." All occupations are not taxed; certain occupations are. From the face of the bond it does not appear what occupation was pursued. We can not determine from the face of the bond whether or not the principal pursued an occupation taxed by law. It must appear from the bond that he pursued an occupation which was taxed by law, and, in order to do this, the occupation must be stated. The bond being fatally defective, a fundamental error appears in the record. The case stands before us as if there had been no bond, and we can revise the action of the court in overruling the motion to quash the same, though the case is not briefed according to the rules. The judgment is reversed, and the cause dismised.
Reversed and dismissed.